DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 28, 2021 has been entered and considered and an action on the merits follows.

Information Disclosure Statement
The information disclosure statement (IDS) filed on January 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The proposed drawing correction filed on January 28, 2021 has been acknowledged and approved. The drawing correction sufficiently overcomes the drawing objections noted in the previous Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure does not provide support for delivering food pieces into the chute of the grinder when the chute and the grinder is in the upper position (lines 6-7 and 10). This is new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 12-13, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fridlender et al. (hereinafter "Fridlender") (US 2,068,013).
Regarding claim 1, Fridlender discloses a method of cold press juicing comprising:
providing a pressing chamber (32, 34) configured to be removable attached to a frame (see "disassembling and reassembling" in col. 2, lines 46-49) of a juicing machine (fig. 1), the pressing chamber comprising a chamber interior bounded at least by a bottom wall (a bottom section that has openings (36), see the illustration below), a first sidewall (i.e. a section to the left of the bottom section, see the illustration below), a second side (i.e. a section to the right of the bottom section, see the illustration below);  a first pressing wall (38, 40) and a second pressing wall (42, 44) (fig-1);
    PNG
    media_image1.png
    311
    317
    media_image1.png
    Greyscale


delivering food pieces into a chute (28) attached to a grinder (see an upper portion of the juicer in fig. 2);
supporting with the pressing chamber, while the first pressing wall is retracted, the disposable filter on all sides except a top (fig. 4, which shows a top of the filter is opened); 
operating the grinder to reduce the food pieces into a reduced food mass (fig. 2, col. 2, line 71 to col. 3, line 6),
directing the reduced food mass into the pressing chamber (col. 3, lines 5-9); and
causing the first pressing wall (42 and 44) to move toward the second pressing wall (38 and 40) (fig. 5) and thereby press juice from the filter (fig. 5) (col. 3, lines 25-31).
Regarding claim 3, the method of claim 1, further comprising removing the removable pressing chamber from the frame (see "disassembling and reassembling" in col. 2, lines 46-49).
Regarding claim 12, the method of Claim 1, further comprising passing the juice through a plurality of fluid passages (72) in at least one of the first and second pressing walls(40 or 44) (see fig. 4).
Regarding claim 13, the method of Claim 12, wherein the plurality of fluid passages comprise a plurality of through holes (72) that extend from a front side to a rear side (fig. 4) of at least one of the first and second pressing walls (40 or 44).
Regarding claim 21, the method of Claim 1, wherein the pressing chamber (32 and 34) is configured to be positioned in the frame (see col. 2, lines 49-50 and figs. 1 and 2) of the juicing machine.

Regarding claim 23, the method of Claim 1, further comprising supporting the pressing chamber (32 and 34) above a surface upon which legs (see vertical legs in figs. 1-2) of the frame are placed.
Regarding claim 24, the method of Claim 1, wherein the pressing chamber(32 and 34) further comprises opposite side walls (see left and right portions of element (32 and 34) in fig. 2), a bottom wall (see a bottom portion of element (32 and 34) in fig. 2), and an open top (see a top portion of element (32, 34) with an opening in fig. 1) located opposite bottom wall, and wherein the method further comprising fitting the pressing chamber together as a stand-alone unit (col. 2, lines 46-49).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 12-14, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over by Xiamen Runyin Commerce and Trade Co. (hereinafter "XRCT") (CN 205727969 U) in view of Fridlender.
Regarding claim 1, XRCT discloses a method of cold press juicing comprising: providing a pressing chamber (see fig. 2, where elements (1 and 2 are located) configured to be removable attached to a frame (see fig. 2) of a juicing machine (fig. 1), the pressing chamber comprising a first pressing wall (2, 3) and a second pressing wall (see a wall opposite to the first pressing wall in fig. 2);
placing a disposable filter (1) into the pressing chamber (fig. 1) between the first and second pressing walls (fig. 1);
delivering food pieces into a chute (10) attached to a grinder (5-9 and figs 2 and 4); operating the grinder to reduce the food pieces into a reduced food mass (see para. 38), directing the reduced food mass into the pressing chamber (see para. 38); and causing one of the pressing walls to move toward the other (see para. 38) and thereby press juice from the filter (see para. 38). XRCT discloses the filter (1) is attached to the top of the pressing walls (figs. 1-2); and thus, all sides of the filter are being supported with the pressing chamber directly and indirectly. 

Fridlender discloses a juicer comprising a pressing chamber (32, 34) configured to be removable attached to a frame (see "disassembling and reassembling" in col. 2, lines 46-49), the pressing chamber comprising a chamber interior bounded at least by a bottom wall (a bottom section that has openings (36), a first sidewall (i.e. a section to the left of the bottom section, see the illustration above), a second side (i.e. a section to the right of the bottom section, see the illustration above);  a first pressing wall (38, 40) and a second pressing wall (42, 44) (fig-1) and a disposable filter (74) is supported with the pressing chamber, while the first pressing wall is retracted, on all sides except a top (fig. 4, which shows a top of the filter is opened). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pressing chamber of XRCT to include sidewalls and a bottom wall and include a larger filter for the walls to provide support thereto, as taught by Fridlender, for safety reason by covering the pressing chamber and supporting the weight of the filter.  
Regarding claim 3, the method of claim 1, further comprising removing the removable pressing chamber from the frame (see fig. 2, which shows the chamber made up of elements (2 and 3) is removable).
Regarding claim 12, the method of Claim 1, further comprising passing the juice through a plurality of fluid passages (see "pores" of the wall (2) in fig. 3) in at least one of the first and second pressing walls( 2) (see figs. 2-3).

Regarding claim 14, the method of claim 1, XRCT discloses the grinder (5-9 and fig. 2) and the chute (see fig. 1) is positioned directly above the pressing chamber (2-3) (fig. 4) and the chute is in communication with an inside of the disposable filter (10) (fig. 1), which interfering with an inserting and removal of the filter (1). XRCT does not expressly disclose the grinder and chute are movable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the grinder and the chute of XRCT movable outwardly, in order to ease the inserting and removal of the filter.
Regarding claim 21, the method of Claim 1, wherein the pressing chamber (2-3) is configured to be positioned in the frame (fig. 1) of the juicing machine.
Regarding claim 22, the method of Claim 1, wherein the pressing chamber (2-3) is configured to be removably (see fig. 2) attached to the frame with handles (see two horizontal handles on a sidewall of element (3) in figs. 1-2), which sit upon opposite side plates (see fig. 1) of the frame (see fig. 1).
Regarding claim 23, the method of Claim 1, further comprising supporting the pressing chamber (2-3) above a surface upon which legs (14) of the frame are placed (fig. 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over XRCT and Fridlender, in further view of Wettlaufer (US 5,207,152).
.
 
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over XRCT and Fridlender, in further view of Lee (US 2011/0185921 A1).
Regarding claim 6, XRCT discloses the grinder having a rotating plate (8) for cutting a fruit and vegetable and ejecting a food piece radially outward (see the illustration below) toward a sidewall of the housing (see the illustration below).

    PNG
    media_image2.png
    296
    355
    media_image2.png
    Greyscale

XRCT does not expressly disclose the grinder is the type having a plate rotatable in relative to a cutting ring. Lee discloses a juicing machine having a grinder (fig. 1) having a plate (73) including teeth (731A), the plate (73) rotatable in relative to a cutter ring (76) on a chute, the cutter ring includes teeth (see the shade circular area on 76 in fig. 1), food pieces are ejected through an axial gap (figs. 2-3, para. 24) located between the plate and the cutter ring, wherein the upper side of the plate (73) including a lopper (i.e. teeth (731A)). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plate of XRCT to include teeth and provide the chute (7) of XRCT with a cutter ring having teeth to cooperate with the plate, as taught by Lee, to improve the juice yield and reduce a waste of resources (see the last two lines of para. 24).
Regarding claim 7, modified XRCT discloses an axial gap located between the plate and the cutter ring as set forth in the rejection of claim 6 above.
Regarding claim 8, modified XRCT discloses a lopper positioned on an upper side of the plate as set forth in the rejection of claim 6 above.

Regarding claim 10, XRCT discloses pushing the ejected food with a wiper (9) positioned on a lower surface of the plate (8).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over XRCT, Fridlender, and Lee, further in view of Lin (US 2012/0090478 A1).
Modified XRCT discloses the invention substantially as claim as set forth above except for an agitator positioned centrally on an upper side of the plate. Lin can be applied to teach a juicing machine having an agitator (6) positioned centrally on an upper side of a grinding plate (8) facing a cutting ring (7) (see fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide XRCT with an agitator positioned centrally on an upper side of the plate, as taught by Lin, to provide a dual functions of cutting and grinding of the fruit for improving the quality of juice.

Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is allowed.
Response to Arguments
Applicant's arguments filed on January 28, 2021 have been fully considered but they are not persuasive.
With regard to the argument of the rejection using the Fridelender reference, Applicant argued that the cloth (74) is not supported on all sides because the right side of the cloth (74) is unsupported, as shown in figure 4. Therefore, Fridelender does not disclose the amended claim 1. With respect to Applicant’s assertion, this argument is not found persuasive because the amended claimed subject matter reads on the Fridelender for the reason sets forth below:
First of all, the claim does not require the method steps to be performed in order as claimed. While the first pressing wall (42 and 44) is retracted from a position as shown in figure 5 back to a position as shown in figure 4, the right side of the cloth (74) still has support on the entire surface of the first pressing wall at least all the way back to the line as shown below during the retracting movement [note that the claim does not require the wall is in a retraced/home/starting position, the claimed recitation can be interpreted as the first wall is in a retracting movement].
 
    PNG
    media_image3.png
    257
    391
    media_image3.png
    Greyscale


With regard to Applicant’s arguments of the 35 U.S.C.102(a)(1) rejections using the Wettlaufer and XRCT references. The arguments have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	March 30, 2021